 1   Gregg A. Rapoport (SBN 136941)
     SMITH, GAMBRELL & RUSSELL, LLP
 2   grapoport@sgrlaw.com
     444 South Flower Street, Suite 1700
 3   Los Angeles, California 90071-2901
     Telephone: (213) 358-7200
 4   Facsimile: (213) 358-7300
 5   Scott S. Gallagher (FL Bar No. 371970) (Admitted Pro Hac Vice)
     sgallagher@sgrlaw.com
 6
     Richard D. Rivera (FL Bar No. 108251) (Admitted Pro Hac Vice)
 7
     rrivera@sgrlaw.com
     SMITH, GAMBRELL & RUSSELL, LLP
 8   50 North Laura Street, Suite 2600
     Jacksonville, FL 32202
 9   Telephone: (904) 598-6100
     Facsimile: (904) 598-6300
10
     Attorneys for Defendant,
11   ENHANCED RECOVERY COMPANY, LLC,

12
                                  UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15   TRACY REED WILLIAMS,                              Case No. .: 4:18-cv-03699-HSG
16                 Plaintiff,                          Hon. Haywood S. Gilliam, Jr.
17          vs.
                                                       ORDER GRANTING DEFENDANT’S
18   ENHANCED RECOVERY COMPANY,                        MOTION FOR TELEPHONIC
     LLC, a Delaware limited liability company,        APPEARANCE AT INITIAL CASE
19
                   Defendant.                          MANAGEMENT CONFERENCE
20

21

22

23                 The Court, having read and considered Defendant’s Motion for Telephonic

24   Appearance at Initial Case Management Conference, and for good cause shown, IT IS
25
     HEREBY ORDERED GRANTING Defendant’s Motion. Mr. Gallagher may appear
26
     telephonically at the January 15, 2019 Initial Case Management Conference at 2:00 pm.
27

28
                                                   1
 1   Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
 2
     appearance.
 3
                                                       Hon. Haywood S. Gilliam, Jr.
 4                       th
            Dated this 26 day of December, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
